Electronically Filed
                                                        Supreme Court
                                                        SCWC-XX-XXXXXXX
                                                        03-OCT-2019
                            SCWC-XX-XXXXXXX             02:34 PM

            IN THE SUPREME COURT OF THE STATE OF HAWAII


                         THEODORICO ERUM, JR.,
                    Petitioner/Plaintiff-Appellant,

                                   vs.

                         JOSUE BUMATAY LLEGO,
                    Respondent/Defendant-Appellee.


          CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
               (CAAP-XX-XXXXXXX; CIV. NO. 14-1-0199)

         ORDER ACCEPTING APPLICATION FOR WRIT OF CERTIORARI
(By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

           Petitioner/Plaintiff-Appellant Theodorico Erum Jr.’s
 Application for Writ of Certiorari, filed on August 28, 2019, is
 hereby accepted.
           IT IS FURTHER ORDERED that no oral argument will be
 held in this case.   Any party may, within ten days and pursuant
 to Rule 34(c) of the Hawaii Rules of Appellate Procedure, move
 for retention of oral argument.
           DATED: Honolulu, Hawaii, October 3, 2019.
                                    /s/ Mark E. Recktenwald
                                    /s/ Paula A. Nakayama
                                    /s/ Sabrina S. McKenna
                                    /s/ Richard W. Pollack
                                    /s/ Michael D. Wilson